DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 8/11/2021.
Information Disclosure Statement
The information disclosure statement filed 8/11/2021 fails to comply with 37 CFR 1.97(c) because it lacks a signed statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 54 is objected to because of the following informalities:  claim 54 ends in “red” when it should end in “red phosphor”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  claim 55 states “the first manganese-activated” which should be “the manganese-activated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 36, 37, and 49-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2019/0139943 A1) in view of Todorov et al. (US 2016/0372638 A1).
Regarding claim 32, Tiwari discloses an LED-filament (Fig. 8C) comprising:
a partially light-transmissive substrate (¶ 0126);
a plurality of LED chips (840) on a front face of the substrate; and

Tiwari discloses using these photoluminescence materials in a plurality of layers (¶ 0109) but does not explicitly disclose a combination of first green to red photoluminescence materials including a manganese-activated fluoride red photoluminescence material as claimed. However, it is well-known in the art when using multiple photoluminescence layers over LEDs to use a combination of multiple broad-spectrum green phosphors (121 in Fig. 4 of Todorov, multiple green phosphors disclosed in ¶ 0101), multiple broad-spectrum red phosphors (122 and 123), and single narrow-spectrum red phosphor (123) wherein the narrow-spectrum red photoluminescence material is a manganese-activated fluoride red photoluminescence material (¶ 0085). Todorov discloses that such a combination of layers is beneficial for improving the luminous flux levels (¶¶ 0048 and 0049). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the phosphor configuration taught by Todorov to cover the plurality of LED chips and the front face and back face of the device of Tiwari for this benefit.  Further, although Fig. 4 of Todorov discloses applying the photoluminescence material in four sublayers, the text of Todorov states that one having ordinary skill in the art can combine various sublayers of a multilayer structure to result in a structure with only two photoluminescence material layers (¶ 0107). It would have been obvious to one having ordinary skill in the art to choose a combination in which the narrowband red phosphor is in its own single photoluminescence layer and the remaining phosphors are combined into a separate, single photoluminescence layer covering the narrowband red phosphor layer as such a choice would be the result of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)).  In the resulting configuration, the device will have a first single photoluminescence layer comprising a manganese-activated fluoride narrowband red phosphor, wherein the first single photoluminescence 
on the back face of the substrate,
a third single photoluminescence layer on a back face of the substrate comprising a mixture of a second broadband green phosphor (the other of the two green phosphors disclosed by Todorov) and a second broadband red phosphor (corresponding to 122 of Todorov), and
wherein the proportion of the manganese-activated fluoride narrowband red phosphor content on the front fact of the substrate to the total phosphor content on the front face of the substrate is less than 50% wt (¶ 0180 of Todorov).
Regarding claim 36, the manganese-activated fluoride narrowband red phosphor is one of the claimed phosphors (¶ 0015 of Todorov).
Regarding claim 37, Todorov discloses one of the claimed compositions for the broadband red phosphor (¶ 0082).
Regarding claim 49, Todorov discloses that the proportion of the manganese-activated fluoride narrowband red phosphor content on the front face of the substrate within the total phosphor content on the front fact of the substrate is less than 30 wt% (¶ 0180).
Regarding claim 50, Todorov discloses that the proportion of the manganese-activated fluoride narrowband red phosphor content on the front face of the substrate within the total phosphor content on the front fact of the substrate is less than 20 wt% (¶ 0180 interpreting “about 20% as including some values less than 20%).
Regarding claim 51, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 150 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 52, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 180 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 53, Tiwari discloses an LED-filament (Fig. 8C) comprising:
a partially light-transmissive substrate (¶ 0126);
a plurality of LED chips (840) on a front face of the substrate; and
green and red photoluminescence materials, including a narrow spectrum manganese-activated fluoride red photoluminescence material, covering the plurality of LED chips and the front face of the substrate and the back face of the substrate (¶ 0105 and 0128).
Tiwari discloses using these photoluminescence materials in a plurality of layers (¶ 0109) but does not explicitly disclose a combination of first green to red photoluminescence materials including a manganese-activated fluoride red photoluminescence material as claimed. However, it is well-known in the art when using multiple photoluminescence layers over LEDs to use a combination of multiple broad-spectrum green phosphors (121 in Fig. 4 of Todorov, multiple green phosphors disclosed in ¶ 0101), multiple broad-spectrum red phosphors (122 and 123), and single narrow-spectrum red phosphor (123) wherein the narrow-spectrum red photoluminescence material is a manganese-activated fluoride red photoluminescence material (¶ 0085). Todorov discloses that such a combination of layers is beneficial for improving the luminous flux levels (¶¶ 0048 and 0049). It would have been obvious to one having ordinary skill in the art at the time of the invention to use the phosphor configuration taught by Todorov to cover the plurality of LED chips and the front face and back face of the device of Tiwari for this benefit.  Further, although Fig. 4 of Todorov discloses applying the photoluminescence material in four sublayers, the text of Todorov states that one having ordinary skill in the art can combine various sublayers of a multilayer structure to result in a structure with only two photoluminescence material layers (¶ 0107). It would have been obvious to one having ordinary skill in the art to choose a combination in which the narrowband red phosphor is in its own single photoluminescence layer and the remaining phosphors are combined into a separate, single photoluminescence layer covering the narrowband red phosphor layer as such a choice would be the result of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)).  In the resulting configuration, the device will have a first single photoluminescence layer comprising a manganese-activated fluoride narrowband red phosphor, wherein the first single photoluminescence layer is a continuous strip that is in direct contact with and covers the plurality of LED chips and a second single photoluminescence layer comprising a mixture of a first broadband green phosphor (one of the two green phosphors) and a first broadband red phosphor (123 of Todorov), wherein the second single photoluminescence layer is in direct contact with and covers the first single photoluminescence layer; and
on the back face of the substrate,
a third single photoluminescence layer on a back face of the substrate comprising a mixture of a second broadband green phosphor (the other of the two green phosphors disclosed by Todorov) and a second broadband red phosphor (corresponding to 122 of Todorov).
Regarding claim 54, the third single photoluminescence structure comprises 0% of a second manganese-activated fluoride narrowband red phosphor.
Regarding claim 55, the manganese-activated fluoride narrowband red phosphor is one of the claimed phosphors (¶ 0015 of Todorov).
Regarding claim 56, Todorov discloses one of the claimed compositions for the broadband red phosphor (¶ 0082).
Regarding claim 57, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 150 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 58, Todorov discloses that the LED device has an increased luminous efficacy compared to conventional LED devices (Table 2) but Todorov does not explicitly disclose the precise amount of luminous efficacy in the device to determine if it is at least 180 lm/W. However, as Todorov discloses the same composition as claimed by Applicants, the device of Todorov should inherently have the corresponding luminous efficacy. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Although Applicant is correct in that the specific figures of Todorov do not disclose a combination of sublayers as claimed, a careful review of the text of Todorov reveals, as discussed above, that the sublayers are not limited to the specific embodiments shown in the figures and Todorov discloses alternative configurations which relate to the claimed language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/STEVEN B GAUTHIER/              Examiner, Art Unit 2893